DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MICHAEL A. HOLT,
                              Appellant,

                                    v.

DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT and
                  ANNETTE RIVERA,
                       Appellee.

                              No. 4D19-3929

                          [November 25, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Robert E. Meale, Judge; L.T. Case Nos. 19-006085-CS
and 50190700973CA.

   Michael A. Holt, North Lauderdale, pro se.

  Douglas D. Sunshine, Assistant Attorney General, Office of the Attorney
General, Tallahassee, for appellees.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and CONNER, JJ., concur.


                          *          *          *

   Not final until disposition of timely filed motion for rehearing.